FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS CEJA-GARCIA,                           No. 07-73317

               Petitioner,                       Agency No. A076-690-128

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Jose Luis Ceja-Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) orders dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      With respect to adjustment of status, Ceja-Garcia points to no evidence in

the record, and we find none, that he requested a further continuance of the August

11, 2003, hearing. We therefore reject Ceja-Garcia’s contention that the IJ abused

his discretion in denying a continuance.

      With respect to cancellation of removal, we lack jurisdiction to review Ceja-

Garcia’s due process claim that the BIA disregarded certain evidence in assessing

hardship because the claim is not colorable. See Martinez-Rosas v. Gonzales, 424
F.3d 926, 930 (9th Cir. 2005) (“[T]raditional abuse of discretion challenges recast

as alleged due process violations do not constitute colorable constitutional claims

that would invoke our jurisdiction.”).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           2